Gaston, Judge.
On examination of the record in this case, we perceive no ground for reversing the judgment rendered below.
It is not in our power to revise the verdict of the jury on the question of damages. The Superior Court may grant a new trial on the ground of excessive damages, but that is a matter exclusively within their jurisdiction. Young v. Hairston, 3 Dev. 55
If we were to concede to the defendant, that upon the evidence the plaintiff had a right to nominal damages only, there is no error in the charge of the Judge; for certainly as *431far as it goes it is as favorable as the defendant could have asked. If he had required a more specific instruction to which in law he was entitled, and the court had declined to give it, he might then have assigned the refusal as error.— A refusal may constitute error, but mere omission does not. Simpson v. Blount, 3 Dev. 34. Torrence v. Graham, 1 Dev. & Bat. 284. The judgment is affirmed with costs.
Per Curiam. Judgment affirmed.